Citation Nr: 1340981	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active military service from June 1992 to July 2001, and from September 2004 to December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

A lumbar spine disability had its onset during active military service.  


CONCLUSION OF LAW

A lumbar spine disability was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that his current lumbar spine disability is related to his period of active service in Iraq.  In this regard, the Veteran alleges incurring an injury to his lumbar spine as a result of a weight training exercise in which he performed "standing rows" using a machine.  

Service treatment records document the Veteran's complaint of low back pain at L4-5 secondary to lifting weights.  A December 2005 MRI (magnetic resonance imaging) study revealed minimal bilateral bony foraminal narrowing of the L4-5 and L5-S1 levels, as well as a small right sided L5-S1 disc protrusion causing slight right anterior compression of the thecal sac.  Otherwise, a later May 2009 MRI study revealed, in particular, disc bulging and mild neural foraminal stenosis at the L3-4, L4-5, and L5-S1 levels.  

A VA medical opinion, dated in October 2009 and associated with a report of August 2009 VA examination, is unfavorable to the Veteran's claim.  Otherwise, favorable VA and private medical opinions relating the Veteran's lumbar spine disability to service are of record and dated in February 2010 and March 2012, respectively.  

In October 2013, pursuant to a Veterans Health Administration (VHA) opinion request, the Chief of Orthopedic Surgery at the Philadelphia VA Medical Center reviewed the Veteran's claims folders and provided an opinion linking the Veteran's lumbar spine disability to the reported weight training injury in service.  The physician's rationale was noted as follows, 

Biomechanically, performing standing rows with a machine can be a difficult, dangerous exercise for the lifter's lumbar spine.  [The Veteran's] description of the incident is consistent with not just a sprain of the ligaments or strain of the muscles but more likely damage to the disc at the lumbo-sacral junction, L5-S1.  

[The Veteran's] MRI findings are consistent with the injury event, his symptoms, and the diagnosis.  

In light of the favorable VHA medical opinion, which has support from the other favorable opinion evidence of record, and resolving all doubt in the Veteran's favor, the Board concludes that service connection for a lumbar spine disability is warranted.   


ORDER

Entitlement to service connection for a lumbar spine disability is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


